DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 03/04/2021 is acknowledged. Claims 1-20 are pending for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to subsequent dependent claims).
In Claim 1, recite the limitations “a plurality of data signal lines, each of the pixel unit columns connected to the gate driving unit through one of the data signal lines; a plurality of first switch units, connected to the gate driving unit and one of the pixel unit columns through one of the data signal lines; wherein the switch control unit controls the plurality of first switch units to be turned on, thereby the gate driving unit charges the plurality of pixel unit columns through the plurality of data signal lines..”
It is not clear if the “gate driving unit” is intended to as “data driving unit” since the plurality of data signal lines are output from the “gate [data] driving unit” or if the “data signal lines” are intended as “gate (scan) signal lines” or “signal lines” from the “gate driving unit”.
The specification as filed states “[0004] The source drive unit outputs a scan signal, and the gate driver unit outputs a data signal” However, this is contrary to the ordinary meaning and function of the source drive unit and gate driver unit, which is the source drive unit outputs a data signal and the gate driver unit outputs a scan signal.  
	Appropriate correction is required. Please clarify. 

The same rationale applies to Claims 10 -18 and 19-20.

{Note: For purposes of examination the Examiner will interpret “gate driving unit” as “data (source) driving unit”}.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiomi et al. (US 2009/0115772)
	As to Claim 1, Shiomi et al. discloses A driving circuit of display panel, comprising:
 a pixel unit array comprising a plurality of pixel unit columns, each of the pixel unit columns comprising a plurality of pixel units connected in series (fig.2-pixels 5-para.0244); 
a gate {data} driving unit connected to the pixel unit array and for charging the pixel unit array (fig.2-4-source driver 3); 
a plurality of data signal lines, each of the pixel unit columns connected to the gate {data} driving unit through one of the data signal lines (fig.2-4- source lines SL1-SLn, pixel units 5 connected to the source driver 3 via source lines SL1-SLn); 
a plurality of first switch units, each of the first switch units connected to the gate {data) driving unit and one of the pixel unit columns through one of the data signal lines (fig.4- switches SWa, connected to the source driver 3 and pixel unit via source lines SL1-SLn; data signals S(1)-S(n) are applied to SL1-SLn; see also fig.12, 38) ; 
a plurality of second switch units, each of the second switch units comprising a first terminal and a second terminal (fig.4- switches SWb; see also fig.12, 38-switches SWc), the first terminal of each of the second switch units connected to one of the pixel unit columns through one of the data signal lines, the second terminals of the plurality of second switch units connected to each other (fig.4- one terminal of SWb connected to pixel 5 via source line SL1-SLn and another terminal connected to each over via line Csh; fig.12- one terminal of SWc connected to pixel 5 via source line SL1-SLn and another terminal connected to each over via line Eshp; see also fig. 38); and 
a switch control unit respectively connected to each of the first switch units and each of the second switch units (fig.2- display control circuit 2 in conjunction with data signal generating section 12 controls the output section that includes the plurality of switches; para.0249, 0322-0325; see also fig 38); 
wherein the switch control unit controls the plurality of first switch units to be turned on, thereby the gate driving unit charges the plurality of pixel unit columns through the plurality of data signal lines (para.0262- when Csh is low, switches SWa are turned on, the data signals from buffers 31 are outputted to the source lines SL1-SLn), and 
controls the plurality of first switch units to be turned off and the plurality of second switch units to be turned on, thereby charges of each of the pixel units in the plurality of pixel unit columns are neutralized (para.0263- when Csh is high, switches SWa are turned off and switches SWb are turned on; para.0263, 0265; , 0322-0325 {Note: It is noted, that this limitation includes an intended result, in which the control on/off of the switches SWa,SWb as disclosed by Shiomi et al, is capable of achieving the claimed result. Therefore, the intended result adds no further limits on the claim}). 

As to Claim 2, Shiomi et al. discloses, wherein the switch control unit comprises a timing controller (fig.2- display control circuit 2; para.0249) and a trigger (fig.2-4- data generating section 2; inverter 33), an input terminal of the trigger is connected to the timing controller  (figs.2-4- data generating section 2 and inverter 33 are  connected to display control 2) and an output terminal of the trigger is connected to the plurality of first switch units and the plurality of second switch units (fig.2-4- output of signal generating section 4  is connected to switches SWa and SWb (SWc); output of inverter 33 is connected to switches SWa, SWb (SWc)).

As to Claim 19, Shiomi et al. discloses A display panel, comprising: 
a driving circuit of display panel, comprising: a pixel unit array comprising a plurality of pixel unit columns, each of the pixel unit columns comprising a plurality of pixel units connected in series (fig.2-pixels 5-para.0244); 
a gate {data} driving unit connected to the pixel unit array and for charging the pixel unit array (fig.2-4-source driver 3);  
a plurality of data signal lines, each of the pixel unit columns connected to the gate {data} driving unit through one of the data signal lines (fig.2-4- source lines SL1-SLn, pixel units 5 connected to the source driver 3 via source lines SL1-SLn);  
a plurality of first switch units, each of the first switch units connected to the gate {data} driving unit and one of the pixel unit columns through one of the data signal lines (fig.4- switches SWa, connected to the source driver 3 and pixel unit via source lines SL1-SLn; data signals S(1)-S(n) are applied to SL1-SLn; see also fig.12, 38);
 a plurality of second switch units, each of the second switch units comprising a first terminal and a second terminal (fig.4- switches SWb; see also fig.12, 38-switches SWc), the first terminal of each of the second switch units connected to one of the pixel unit columns through one of the data signal lines, the second terminals of the plurality of second switch units connected to each other (fig.4- one terminal of SWb connected to pixel 5 via source line SL1-SLn and another terminal connected to each over via line Csh; fig.12- one terminal of SWc connected to pixel 5 via source line SL1-SLn and another terminal connected to each over via line Eshp; see also fig. 38); and 
a switch control unit respectively connected to each of the first switch units and each of the second switch units (fig.2- display control circuit 2 in conjunction with data signal generating section 12 controls the output section that includes the plurality of switches; para.0249, 0322-0325; see also fig 38); 
wherein the switch control unit controls the plurality of first switch units to be turned on, thereby the gate driving unit charges the plurality of pixel unit columns through the plurality of data signal lines (para.0262- when Csh is low, switches SWa are turned on, the data signals from buffers 31 are outputted to the source lines SL1-SLn), and
 controls the plurality of first switch units to be turned off, and the plurality of second switch units to be turned on, thereby charges of each of the pixel units in the plurality of pixel unit columns are neutralized (para.0263- when Csh is high, switches SWa are turned off and switches SWb are turned on; para.0263, 0265; , 0322-0325 {Note: It is noted, that this limitation includes an intended result, in which the control on/off of the switches SWa,SWb as disclosed by Shiomi et al, is capable of achieving the claimed result. Therefore, the intended result adds no further limits on the claim}). 

As to Claim 20, Shiomi et al. discloses, wherein the switch control unit comprises a timing controller (fig.2- display control circuit 2; para.0249) and a trigger (fig.2-4- data generating section 2; inverter 33), an input terminal of the trigger is connected to the timing controller  (figs.2-4- data generating section 2 and inverter 33 are  connected to display control 2) and an output terminal of the trigger is connected to the plurality of first switch units and the plurality of second switch units (fig.2-4- output of signal generating section 4  is connected to switches SWa and SWb (SWc); output of inverter 33 is connected to switches SWa, SWb (SWc))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (US 2009/0115772) in view of Sun (US 2003/0214470).
As to Claim 3, Shiomi et al. does not expressly disclose, but Sun et al. discloses wherein the switch control unit (fig.3-pre-charge control transistor 322) further comprises a resistor and a terminal of the resistor is connected to one of the first switch units and one of the second switch units (fig.3- common resistor Rcom connected to a plurality of switch transistors 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the device of Shiomi et al. with the teachings of Sun, the motivation being to save power consumption of the panel and increase the speed of charging the data lines (Sun-para.0032).

Allowable Subject Matter
Claims 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a driving circuit of display panel comprising “a follower trigger comprising a first input terminal, a second input terminal and a first output terminal, the first input terminal connected to the timing controller to receive timing control, the second input connected to the plurality of first switch units and the plurality of second switch units to obtain a voltage signal, the first output terminal connected to the first switch unit and the second switch unit through the inverter to control on and off of the first switch unit and the second switch unit” in combination with the other limitations in the claim.
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein: the trigger comprises an invert trigger; the invert trigger comprises a first invert input terminal, a second invert input terminal and a first invert output terminal; the first invert input terminal is connected to the timing controller to receive timing control; the second invert input terminal is connected to the plurality of first switch units  and the plurality of second switch units to obtain a voltage signal; and the first invert output terminal is connected to the first switch unit and the second switch unit  to control on and off of the first switch unit and the second switch unit”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627